Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Jones, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2006) complaint under 28 U.S.C. § 1915A(b) (2006), for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we deny Jones’ motion to appoint counsel and affirm for the reasons stated by the district court. Jones v. Stollie, No. 2:13-cv-00219-RAJ-TEM (E.D. Va. filed May 30, 2013 & entered May 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.